It seems that the appellant made no effort either to bring up the appeal himself or cause it to be done by any other person. He depended upon the clerk of the county court, he says, to bring it up, because (as the clerk admits) he had been in the habit of bringing up all appeals taken from the county court, but omitted through forgetfulness to bring up this one. Other instances of forgetfulness like this, to which the human character is liable, particularly as a good deal might be depending upon it, should have taught the appellant the necessity of attending to the business himself. In cases of such negligence this Court cannot interfere and, however much it may regret it, it must say that the writ of certiorari cannot be granted.
PER CURIAM.                                           Affirmed.
Cited: Collins v. Nall, 14 N.C. 226; Hester v. Hester, 20 N.C. 456;Winborne v. Byrd, 92 N.C. 9.
(61)